                             DAVID L. MOSS & ASSOCIATES
                                     ATTORNEYS AT LAW
                                    370 LEXINGTON AVENUE
                                           SUITE 2102
                                      NEW YORK, NY 10017
                          (212) 566-6780 PHONE (212) 766-3362 FACSIMILE

VIA: CM/ECF                                                              December 10, 2019

Honorable Judge Vernon S. Broderick
United States District Court
Southern District of New York
40 Foley Square, Courtroom 518
                                                                                        12/11/2019
New York, NY 10007
                                                                     The conference scheduled for December 13,
              Re: Norris v. Chokdee Corp., d/b/a Wondee Siam, et al. 2019,  is adjourned to January 9, 2020 at 10:00
                      Case 1:19-cv-00252-VSB                         a.m. The unrepresented corporate Defendants
                                                                     are directed to obtain counsel ahead of the
Dear Judge Broderick:                                                conference, or risk entry of default.

       The undersigned was recently retained to represent Defendant 792 Ninth Avenue LLC in the
above-captioned action.
        We were also recently informed there is an Initial Pretrial Conference in this matter presently
scheduled for December 13, 2019 at 10:30A.M. in your courtroom. We are requesting an adjournment
of the pretrial conference as I will be out of state and so that I may discuss this matter with my client.
        My associate Jordan Tapia reached out to Plaintiff’s counsel yesterday, December 9, 2019 and
he kindly indicated that he did not object to an adjournment of the pretrial conference. As I understand
the other Defendants in this action are currently not represented, I do not believe there is any prejudice
in granting this adjournment.
       I thus respectfully request that the pretrial conference be adjourned to a date after January 6,
2020 and if the Court can accommodate, to one of the following dates: January 9, 2020, January 13,
2020 or January 14, 2020.
        Thank you for your time and attention to this matter.

                                                       Very Truly Yours,

                                                         By: /S/David L. Moss___________
                                                                David L. Moss, Esq. (DM 2468)
                                                                David@mossnylaw.com

                                                         DAVID L. MOSS & ASSOCIATES
                                                         Attorneys for Defendant
                                                         792 Ninth Avenue LLC
                                                         370 Lexington Avenue, Suite 2102
                                                         New York, New York 10017
                                                         (212) 566-6780
